Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered May 18, 1999, convicting him of falsely reporting an incident in the first degree (two counts) and falsely reporting an incident in the third degree, upon a jury verdict, and arson in the third degree, upon a separate jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Jonas, J.), of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement officials.
Ordered that the judgment is affirmed.
To the extent that the defendant’s claims of ineffective assis*568tance of counsel involve matter dehors the record, they may not be reviewed on direct appeal (see People v Bryan, 2 AD3d 452, 453 [2003]; People v Scott, 276 AD2d 650 [2000]). The defendant’s contention that he did not knowingly, voluntarily, and intelligently waive his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]), is unpreserved for appellate review (see CPL 470.05 [2]; People v Jackson, 241 AD2d 526 [1997]). In any event, there is no indication in the record that the defendant had limitations which prevented him from comprehending the immediate import of the warnings (see People v Williams, 62 NY2d 285, 289 [1984]; People v Alaire, 148 AD2d 731, 738-739 [1989]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Luciano, Crane and Skelos, JJ., concur.